Exhibit 10.36
NOTE: PORTIONS OF THIS AGREEMENT ARE THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST BY THE REGISTRANT TO THE
SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS HAVE BEEN
REDACTED AND ARE MARKED WITH A “[****]” IN PLACE OF THE REDACTED LANGUAGE
Schedule A (Canada)
SERVICE BUREAU AND OPERATIONS SUPPORT SERVICES SCHEDULE
To The Master Services Agreement
between
BROADRIDGE FINANCIAL SOLUTIONS, INC.
and
PENSON WORLDWIDE, INC.
This schedule (the “Schedule”), dated as of November 2, 2009 (the
“Schedule Effective Date”), between Broadridge Financial Solutions (Canada) Inc.
(“Ridge Local Affiliate”) and Penson Financial Services Canada Inc. (“Client
Local Affiliate”), to the Master Services Agreement, dated as of the date
hereof, between Broadridge Financial Solutions, Inc. and Penson Worldwide, Inc.,
sets forth the terms and conditions, in addition to the terms and conditions in
the Master Services Agreement, under which Ridge Local Affiliate will provide
service bureau and operations support services to Client Local Affiliate to
assist and support Client Local Affiliate in functioning as a clearing firm.
Each of Client Local Affiliate and Ridge Local Affiliate agrees to comply with
and fulfill all terms and conditions applicable to it under the Master Services
Agreement. Simultaneously with the execution of this Schedule, this Schedule
supersedes and replaces the Master Services Agreement, dated June 30, 2009,
between Penson Financial Services Canada Inc. and Broadridge Financial Services
(Canada) Inc. and the BPS Canadian Services Bureau Schedule, dated June 30,
2009, between Penson Financial Services Canada Inc. and Broadridge Financial
Services (Canada) Inc. (the “Existing Canadian Agreement”).
Unless otherwise defined herein, all capitalized terms shall have the meanings
given to them in the Master Services Agreement. In the event of a conflict
between the terms and conditions of this Schedule and the terms and conditions
of the Master Services Agreement, the terms and conditions of this Schedule
shall govern. The term “Client Local Affiliate” as used in this Schedule
includes all Affiliates, divisions and subsidiaries of Client Local Affiliate.
Except where otherwise indicated, all references in this Schedule to Sections or
Attachments are to Sections to, and Attachments of, this Schedule. The term
“party” as used in this Schedule means Ridge Local Affiliate or Client Local
Affiliate, as applicable. The term “parties” as used in this Schedule means
Ridge Local Affiliate and Client Local Affiliate.

I.   SUBMISSION OF SCHEDULE

  A. During the Schedule Term, Client Local Affiliate and Ridge Local Affiliate
shall each be subject, to the extent applicable to such party, to the provisions
of federal, state and local laws, rules and regulations and the constitution,
by-laws, rules, regulations and stated policies of the Investment Industry
Regulatory Organization of Canada (“IIROC”), the Canadian Investors Protection
Fund (“CIPF”), the Ontario Securities Commission (“OSC”), the Autorité des
Marchés Financiers (“AMF”), the Montréal Exchange (“ME”) and any other
securities exchange, commission, association, regulatory or self-regulatory
organization (“SRO”) vested with authority over Client Local Affiliate or Ridge
Local Affiliate (to the extent applicable to a party, the “Laws and Rules”).
Each party shall perform its obligations under this Schedule in accordance with
the Laws and Rules.

Broadridge Financial Solutions (Canada) Inc.

1



--------------------------------------------------------------------------------



 



CANADA

  B. Client Local Affiliate shall submit this Schedule to the IIROC, or any
other SRO, as required, on behalf of itself and Ridge Local Affiliate for review
and, if necessary, approval. This Schedule shall not become effective until the
date upon which all necessary SRO approvals as to both parties are received (the
“Approval Date”); provided, however, that if no SRO approvals are required for
this Schedule to become effective, this Schedule shall become effective as of
the Schedule Effective Date. In the event that any such approval is required and
this Schedule is not so approved, the parties shall negotiate in good faith to
amend this Schedule as may be needed to obtain such approval.     C. Ridge Local
Affiliate acknowledges that Client Local Affiliate has regulatory
responsibilities as a clearing firm, including, among other things, a duty to
supervise the types of business in which it engages. To assist Client Local
Affiliate in satisfying such obligations, Ridge Local Affiliate agrees to
provide, at the reasonable request of Client Local Affiliate, performance
reports with respect to the Services and full access to relevant books and
records, information and Ridge Local Affiliate personnel engaged in providing
the Services. Ridge Local Affiliate acknowledges that Client Local Affiliate is
required, from time to time, to prepare and file reports with the IIROC, CIPF
and other SROs or Governmental Authorities. To assist Client Local Affiliate in
satisfying such requirements, Ridge Local Affiliate agrees to provide Client
Local Affiliate with information in its possession that is necessary for Client
Local Affiliate to prepare and file any such reports.     D. This Schedule is
not intended, and shall not be construed, to limit, reduce, or otherwise change
any regulatory, contractual or other obligation that Client Local Affiliate owes
to a correspondent or to its customers.

II.   SERVICES TO BE PERFORMED BY RIDGE LOCAL AFFILIATE

  A. Subject to the second paragraph of Section 16.G of the Master Services
Agreement and Section I.B, Ridge Local Affiliate will perform the services,
functions and responsibilities described in Attachment A in accordance with the
terms and conditions of this Schedule and the Master Services Agreement.
Attachment A is hereby incorporated in and made an integral part of this
Schedule. Any additional services to be performed by Ridge Local Affiliate shall
be subject to the written agreement of the parties.     B. Intentionally left
blank.     C. This Schedule and the Master Services Agreement are intended to
create an exclusive arrangement between Client Local Affiliate and Ridge Local
Affiliate with respect to the Services utilized by Client Local Affiliate as of
the applicable Live Date in the Territory for which a pricing schedule is
included in this Schedule except (A) as otherwise set forth in this Schedule and
the Master Services Agreement and (B) in the event that (i) Client Local
Affiliate or a Customer of Client Local Affiliate is prohibited by Law from
receiving Services from Ridge Local Affiliate in the Territory, (ii) Client
Local Affiliate obtains a business and in connection therewith is contractually
required to use an alternative system (and not the Services) as a condition of
obtaining such business or (iii) during any time period that Ridge Local
Affiliate is in material breach of this Schedule and has failed to cure such
breach within thirty (30) days following notice from Client Local Affiliate
specifying the nature of such breach in reasonable detail.

III.   CONVERSION

  A. Conversion of Client Correspondents. In connection with the conversion of
the correspondents of Client Local Affiliate (“Client Correspondents”) to Ridge
Local Affiliate, the parties agree to the following:

  (i)   Client Local Affiliate shall provide Ridge Local Affiliate with Client
Local Affiliate’s requirements with respect to the Client Local Affiliate files
and Service Levels applicable to the Client Correspondents (the “Client
Requirements”) after the Schedule Effective Date. The parties shall enter into a
statement of work (the “Conversion SOW”) that will describe Client Local
Affiliate’s migration to Ridge Local Affiliate’s service delivery and

Broadridge Financial Solutions (Canada) Inc.

2



--------------------------------------------------------------------------------



 



CANADA



      technology platform [****]. The Conversion SOW will define the Target Live
Date for each Service and describe specific implementation activities and
procedures required to migrate Client Correspondents to the Ridge Local
Affiliate, including, without limitation, development, implementation and
integration of Software and other software and development and integration of
correspondent clearing functionalities, reporting and monitoring systems and
such other services as may be set forth in the Conversion SOW (the “Conversion
Services”). Without limiting the generality of the foregoing, the Conversion SOW
shall (1) specify that Ridge Local Affiliate will convert the applicable Client
Local Affiliate files to make them compatible with the Services and the other
services, as may be required in respect of the migration of Client Local
Affiliate’s Customers to the Services and (2) describe the development and
integration of correspondent clearing functionalities by Ridge Local Affiliate.
The Conversion Services shall be provided at no charge to Client Local Affiliate
by Ridge Local Affiliate.

  (ii)   The parties shall cooperate and provide each other with all information
and assistance reasonably required in connection with the Conversion Services.
Each party will assign a liaison person to assist and cooperate with the other
party in connection with the Conversion Services (which person may be replaced
by a party at its sole discretion from time to time by way of notice to the
other party).

IV.   TERM OF SCHEDULE

  A. Schedule Term. The term of this Schedule (the “Schedule Term”) shall begin
on the Schedule Effective Date and shall continue for a period of ten (10) years
after the last Live Date with respect to the Schedules under the Master Services
Agreement for the U.S., U.K. or Canada (for clarity, the Schedule Term of the
Schedules under the Master Services Agreement for the U.S., U.K. and Canada
shall be coterminous with each other); provided, however, that this Schedule’s
effective date is subject to its review and approval by the applicable
regulatory agency as described in Section I.A. The “Live Date” for a Service is
defined as the first date upon which Ridge Local Affiliate processes trades
utilizing the applicable Service on behalf of Client Correspondents in
accordance with the provisions and requirements of this Schedule and the Master
Services Agreement (excluding any beta testing or similar testing of the
system). The Schedule Term shall automatically extend following its scheduled
expiration date unless (1) either party gives notice of termination at least one
hundred eighty (180) days prior to the scheduled expiration date, in which case
the Schedule Term shall expire on the scheduled expiration date or (2) either
party gives notice of termination at any time after the date that is one hundred
eighty (180) days prior to the scheduled expiration date of the Schedule Term
(including any time beyond the scheduled expiration date), in which case the
Schedule Term shall expire on the date specified in such notice of termination,
which date must be at least one hundred eighty (180) days after the date of such
notice.     B. [****]     C. [****]     D. [****]     E. [****]

V.   CHARGES

  A.   The fees for the Services are set forth in Attachment B hereto.
Attachment B is hereby incorporated in and made an integral part of this
Schedule. Unless otherwise indicated, all fees and charges set forth in
Attachment B are in Canadian dollars. Notwithstanding the immediately

Broadridge Financial Solutions (Canada) Inc.

3



--------------------------------------------------------------------------------



 



CANADA



      preceding sentence, for purposes of calculating the aggregate amounts in
connection with the last paragraph in Attachment A and paragraph six of
Section III to Attachment B-1, such calculation shall be in U.S. dollars using
the exchange rate published in the Wall Street Journal on the Schedule Effective
Date.     B.   [****]     C.   [****]

VI.   NO PARTNERSHIP OR AGENCY; NO SPECIAL TREATMENT       Neither this Schedule
nor any activity hereunder shall create a general or limited partnership,
association, joint venture, branch or agency relationship between Client Local
Affiliate and Ridge Local Affiliate. Client Local Affiliate shall not hold
itself out as an agent of Ridge Local Affiliate or of any subsidiary or company
controlled directly or indirectly by or affiliated with Ridge Local Affiliate,
nor shall it employ Ridge Local Affiliate’s name in any manner that creates the
impression that the relationship created or intended between them is anything
other than that of service provider and clearing broker. Except as reasonably
necessary to provide the Services, Ridge Local Affiliate shall not hold itself
out as an agent of Client Local Affiliate or of any subsidiary or company
controlled directly or indirectly by or affiliated with Client Local Affiliate,
nor shall it employ Client Local Affiliate’s name in any manner that creates the
impression that the relationship created or intended between them is anything
other than that of service provider and clearing broker. Neither party shall,
without the prior approval of the other party, place any advertisement in any
newspaper, publication, periodical or any other media if such advertisement in
any manner makes reference to the other party or to the arrangements
contemplated by this Schedule. Neither party shall, without the prior approval
of the other party (which approval shall not be unreasonably withheld), furnish
any link to the website(s) of the other party or its Affiliates. For the
avoidance of doubt, nothing herein shall prevent the disclosure of (i) Ridge
Local Affiliate’s name or the Services to be performed under the Master Services
Agreement or this Schedule to any of Client Local Affiliate’s regulators or
customers or (ii) a party’s name or the services it offers to the extent
necessary to carry out each party’s obligations under the Master Services
Agreement, this Schedule or Marketing Agreement.       Nothing herein shall
cause Ridge Local Affiliate to be construed as or deemed to be a fiduciary with
respect to Client Local Affiliate, any correspondent of Client Local Affiliate,
or any customer of Client Local Affiliate or its correspondents.       This
Schedule is not intended, nor shall it be construed, to bestow upon either party
any special treatment regarding any other arrangements, agreements or
understandings that exist or may hereafter exist between the parties or their
affiliates. Neither party shall have any obligation to deal with the other in
any capacity other than as set forth in this Schedule.   VII.   SERVICE LEVELS  
    Ridge Local Affiliate shall provide the Services in accordance with the
terms and conditions set forth in Section 1.C of the Master Services Agreement
and with respect to Service Levels set forth in Attachment C hereto and any
other Service Level agreement that may be agreed between the parties from time
to time with respect to the Territory. Attachment C is hereby incorporated in
and made an integral part of this Schedule. Ridge Local Affiliate agrees that
the Service Levels set forth in Attachment C shall be at least as stringent as
any service levels provided by Ridge Local Affiliate to its other clients in
Canada.   VIII.   EXCHANGE OF INFORMATION       Throughout the Schedule Term,
each party shall promptly supply the other with information in its possession
necessary or appropriate to enable the other party properly to perform its
obligations under this Schedule and as a registered broker-dealer.   IX.  
RECORDS RETENTION

Broadridge Financial Solutions (Canada) Inc.

4



--------------------------------------------------------------------------------



 



CANADA



    The information that Ridge Local Affiliate generates on behalf of Client
Local Affiliate are the books and records of Client Local Affiliate.
Notwithstanding anything to the contrary in the Master Services Agreement, Ridge
Local Affiliate will maintain and preserve such information in accordance with
the agreed-upon record retention policy set forth in Attachment G and the Laws
and Rules. Any additional retention period(s) shall be directed by Client Local
Affiliate and shall be subject to the mutual written agreement of the parties.
Attachment G is hereby incorporated in and made an integral part of this
Schedule.   X.   GOVERNANCE       Ridge Local Affiliate and Client Local
Affiliate shall each appoint at least two (2) senior level managers to a joint
committee that shall meet no less than monthly to address issues that may arise
in connection with the performance of the Services. In addition to the foregoing
but without prejudice to the obligations of the parties under this Schedule or
the Master Services Agreement, the parties have agreed to the detailed
governance provisions set forth in Exhibit C to the Master Services Agreement.  
    Ridge Local Affiliate shall provide to Client Local Affiliate the reports
set forth in Attachment F. Attachment F is hereby incorporated in and made an
integral part of this Schedule.   XI.   TAPE RECORDING       Unless otherwise
prohibited by applicable Law, the parties shall have the right to record
telephone conversations between themselves, and waive any right to further
notice of any such recording. The parties agree to make such recordings
available to each other upon reasonable notice.   XII.   THIRD PARTY VENDOR
SERVICES       Client Local Affiliate may contract directly with and in such
case will be responsible for (i) complying with the terms and conditions of use
relating to additional third party products or services not affiliated with
Ridge Local Affiliate set forth in Attachment A that it elects to receive or
access through Ridge Local Affiliate from time to time and (ii) the costs
relating thereto as applicable, other than those third party products or
services integrated into the Services or provided as part of the Services. If
third party products or services, including, without limitation, data, are
provided by or through Ridge Local Affiliate to Client Local Affiliate or
integrated into the Services or provided as part of the Services, Ridge Local
Affiliate shall obtain and warrants and represents that it has the full right,
title or license required to provide such product or service to Client Local
Affiliate. Additionally, Ridge Local Affiliate hereby grants to Client Local
Affiliate and customers of Client Local Affiliate the right to use such product
or service during, and for the purposes of, and in accordance with, the Master
Services Agreement and this Schedule.       Client Local Affiliate shall be
responsible for complying with the terms and conditions of use (to the extent
such terms and conditions of use are provided by Ridge Local Affiliate to Client
Local Affiliate) relating to the third party products or services that it
receives or accesses through Ridge Local Affiliate and the costs relating
thereto. If (i) any third party products or services, or Ridge-owned products or
services, provided by Ridge Local Affiliate become unavailable and require
replacement, (ii) Ridge Local Affiliate, upon notice to Client Local Affiliate
(and upon Client Local Affiliate’s consent, if and to the extent such consent is
required by Law), elects to replace any third party products or services or
Ridge-owned products or services provided by Ridge Local Affiliate with new or
different third party products or services or Ridge-owned products or services
or (iii) at least fifty percent (50%) of Ridge Local Affiliate’s clients
utilizing such products or services in the Territory request such replacement,
in each case, Ridge Local Affiliate shall replace such products or services with
equivalent or enhanced products or services without increased cost.       Client
Local Affiliate may contract directly with any vendor or subcontractor of Ridge
Local Affiliate for the services provided by such vendor or subcontractor
through Ridge Local Affiliate; provided, however, that (a) such contract does
not violate Ridge Local Affiliate’s obligations to such vendor or subcontractor

Broadridge Financial Solutions (Canada) Inc.

5



--------------------------------------------------------------------------------



 



CANADA



    and (b) Client Local Affiliate shall be responsible for the cost of any
transition services (including, without limitation, any incremental costs
resulting from the transition) in connection therewith.   XIII.   OBLIGATIONS
FOR RECEIPT OF DATA       Client Local Affiliate may be using data set forth in
Attachment D hereto provided by FT Interactive Data Corporation (“FT
Interactive”). In such case, Client Local Affiliate agrees to the provisions
attached hereto as Attachment D relating to its use of FT Interactive Data
Corporation data in respect of the Services. Attachment D is hereby incorporated
in and made an integral part of this Schedule. Client Local Affiliate shall be
under no obligation to receive FT Interactive Data Corporation data through
Ridge Local Affiliate and to such extent, the previous sentence shall not apply
and Ridge Local Affiliate shall not be responsible for the provision of such
services to Client Local Affiliate in such case or have any liability for such
non-Ridge Local Affiliate FT Interactive Data Corporation services that Client
Local Affiliate decides to receive. Ridge Local Affiliate warrants and
represents that it has full right, title or license required to provide such
data to Client Local Affiliate for use in the Services. Additionally, Ridge
Local Affiliate hereby grants to Client Local Affiliate the right to use and
store such data pursuant to the terms and conditions of Attachment D, for the
purposes of Client Local Affiliate providing services to its customers in the
course of Client Local Affiliate’s standard commercial operations.   XIV.  
ACQUISITION OF OR BY ANOTHER RIDGE LOCAL AFFILIATE CLIENT       In the event
that Client Local Affiliate acquires, or is acquired by, by stock, acquisition
of substantially all the assets of, merger, or consolidation (a “Business
Combination”), a Client Local Affiliate of Ridge Local Affiliate’s Brokerage
Services Group that receives trade processing services substantially similar to
the Services provided under this Schedule (the “Other Entity”), and Client Local
Affiliate and the Other Entity, or the resulting entity as the case may be,
consolidate the trade processing carried out under this Schedule with the trade
processing carried out by the Other Entity prior to the termination or
expiration of the Client Local Affiliate’s or the Other Entity’s schedule
relating to trade processing services substantially similar to the Services
provided under this Schedule so that it is processed by Ridge Local Affiliate as
one entity, all service charges, including, without limitation, the Base Fee and
any other applicable tiered fees applicable for the brokerage processing
services provided by Ridge Local Affiliate shall be renegotiated in good faith
between Ridge Local Affiliate and Client Local Affiliate. Otherwise, the Ridge
Local Affiliate agreements with Client Local Affiliate and the Other Entity
agreements in place prior to the Business Combination shall remain in effect for
the respective services provided by Ridge Local Affiliate or any other Ridge
Local Affiliate’s Brokerage Services Group entity until the termination or
expiration of such agreements. For clarity and notwithstanding anything to the
contrary, Client Local Affiliate and the Other Entity shall be free to
consolidate their trade processing after the termination or expiration of either
of their agreements or relevant Schedule with Ridge Local Affiliate or any
entity of the Ridge Local Affiliate Brokerage Services Group without restriction
and without any obligation to renegotiate any fees relating to trade processing
or otherwise. In the event Client Local Affiliate participates in a Business
Combination with an entity that is not a client of Ridge Local Affiliate’s
Brokerage Services Group that receives trade processing and/or operations
support services substantially similar to the Services provided under this
Schedule, all rates in Attachment B (including, without limitation, the Base Fee
and any other applicable tiered fees applicable for the brokerage processing
services) provided by Ridge Local Affiliate shall remain as set forth in
Attachment B, subject to the adjustments described therein.   XV.   CLIENT LOCAL
AFFILIATE RESPONSIBILITIES       Client Local Affiliate shall be responsible, to
the extent necessary for the Services it is receiving, in connection with the
use of the Services for the following:

  A.   User security administration for the Services in accordance with, and as
set forth in, the relevant product specifications and user documentation.     B.
  Forms and supplies required by Ridge Local Affiliate in connection with the
performance of the Services, which are agreed to by the parties in writing.
Ridge Local Affiliate shall provide Client Local Affiliate with reasonable
advance notice of any such requirements.

Broadridge Financial Solutions (Canada) Inc.

6



--------------------------------------------------------------------------------



 



CANADA



  C.   Equipment, other than equipment provided by Ridge Local Affiliate, at
Client Local Affiliate’s location required in use of the Services (e.g.,
printers, terminals) as identified by Ridge Local Affiliate in writing.     D.  
Dial backup ISDN circuits or other equivalent backup solution selected by Client
Local Affiliate.     E.   Third party telecommunications services not otherwise
set forth in Attachment B.     F.   Hardware, software, and telecommunications
products required to interface to the Services (e.g., terminal emulation
software), other than any such hardware, software, and telecommunications
products provided by Ridge Local Affiliate.     G.   Special equipment, which
Client Local Affiliate may elect to place at Ridge Local Affiliate locations, if
required by Client Local Affiliate, specific to Client Local Affiliate’s use of
the Services as agreed to by the parties in writing.     H.   Use commercially
reasonable efforts to obtain the approval of each relevant regulatory or
self-regulatory agency or entity, if any, with regulates Client Local
Affiliate’s receipt of the Services (including, without limitation, securities
and commodities exchanges, associations of securities and/or commodities
dealers, federal, provincial and local Governmental Authorities).

    For the avoidance of doubt, Ridge Local Affiliate shall not be responsible
for its failure to provide Services solely to the extent caused by the failure
of Client Local Affiliate to perform the above listed requirements. Ridge Local
Affiliate shall (i) provide Client Local Affiliate with reasonable notice of
Client Local Affiliate’s failure to perform any of its responsibilities set
forth in this Schedule and (ii) use commercially reasonable efforts to perform
notwithstanding Client Local Affiliate’s failure to perform, subject to Client
Local Affiliate reimbursing Ridge Local Affiliate for any reasonable incremental
cost to Ridge Local Affiliate in connection with such efforts.   XVI.   REQUIRED
PROVISION OF SYBASE, INC.       Client Local Affiliate acknowledges and agrees
that the Sybase SQL Server Program and the Sybase Replication Server Program
(the “Programs”) to the extent incorporated into the Services and used in
connection with Ridge Local Affiliate’s BPS Advantage product, if selected and
received by Client Local Affiliate, shall only be used by the Client Local
Affiliate as set forth below to read, in a view-only format, the Services, and
the Programs shall not be downloaded or used to create or alter tables, schemas
or databases or otherwise develop or modify in any way the applications or
performance of other programming tasks. Notwithstanding the foregoing, Client
Local Affiliate may access the Programs through Ridge Local Affiliate tools or
third party tools; provided, however, that any access shall be restricted to the
following: Client Local Affiliate may access the Services embedding a copy of
the Programs which are deployed on Ridge Local Affiliate’s premises or Client
Local Affiliate’s site, provided, however, that in either instance, Client Local
Affiliate shall not (i) copy the application(s) embedding the Programs, (ii) use
the Programs other than to process Client Local Affiliate’s own transactions,
transactions for entities that are correspondents or customers of the Client
Local Affiliate and transactions for entities that operate on a fully disclosed
basis through Client Local Affiliate as correspondents, or (iii) access the
Programs for general development. Client Local Affiliate may also develop
applications against the BPS Advantage database using tools supplied by Ridge
Local Affiliate, Sybase or other third parties.   XVII.   SEVERABILITY       If
any provision of this Schedule should be held invalid or unenforceable in a
court of law in any jurisdiction, such invalidity or unenforceability shall not
affect the enforceability of this Schedule or any other provision thereof. In
addition, the parties agree that it is their intention that such provision shall
be construed in a manner designed to effectuate the purposes of this Schedule to
the fullest extent enforceable under applicable Law. The parties further agree
that such ruling shall not affect the construction of that provision or any
other of the provisions in any other jurisdiction.   XVIII.   DISASTER RECOVERY;
BUSINESS CONTINUITY       Ridge Local Affiliate shall maintain the disaster
recovery and business continuity services as set forth in Attachment E.
Attachment E is hereby incorporated in and made an integral part of this
Schedule.

Broadridge Financial Solutions (Canada) Inc.

7



--------------------------------------------------------------------------------



 



CANADA

XIX.   INTENTIONALLY LEFT BLANK   XX.   INTENTIONALLY LEFT BLANK   XXI.  
CHANGES TO THE MASTER SERVICES AGREEMENT       The following general changes
shall be made to the Master Services Agreement when incorporating the terms and
conditions of the Master Services Agreement into this Schedule: NONE.

Broadridge Financial Solutions (Canada) Inc.

8



--------------------------------------------------------------------------------



 



CANADA
IN WITNESS WHEREOF the parties have executed this Schedule as of the date first
written above.

              BROADRIDGE FINANCIAL SOLUTIONS (CANADA) INC.
 
            By: /s/ Michael Dignam
 
      Name: Michael Dignam
 
      Title: President
 
            PENSON FINANCIAL SERVICES CANADA INC.
 
            By: /s/ Philip A. Pendergraft
 
      Name: Philip A Pendergraft
 
      Title: Director

Broadridge Financial Solutions (Canada) Inc.

9



--------------------------------------------------------------------------------



 



CANADA
ATTACHMENT A
DESCRIPTION OF OUTSOURCED SERVICES
[****]
Broadridge Financial Solutions (Canada) Inc.

10



--------------------------------------------------------------------------------



 



CANADA
Appendix 1 to Attachment A
Intentionally left blank.
Broadridge Financial Solutions (Canada) Inc.

11



--------------------------------------------------------------------------------



 



CANADA
Appendix 2 to Attachment A
Intentionally left blank.
Broadridge Financial Solutions (Canada) Inc.

12



--------------------------------------------------------------------------------



 



CANADA
Appendix 3 to Attachment A
Existing Operations Support Services – Canada
[****]
Broadridge Financial Solutions (Canada) Inc.

13



--------------------------------------------------------------------------------



 



CANADA
Appendix 4 to Attachment A
Existing Technology Services — Canada
[****]
Broadridge Financial Solutions (Canada) Inc.

14



--------------------------------------------------------------------------------



 



CANADA
Appendix 5 to Attachment A
Intentionally left blank.
Broadridge Financial Solutions (Canada) Inc.

15



--------------------------------------------------------------------------------



 



CANADA
ATTACHMENT B
Service Bureau and Operations Support Services Price Schedule

1.   Charges for the Services. The charges for the Services are set forth in
Attachment B-1.   2.   Changes to Schedule B. The parties agree, subject to the
Change Control Procedures set forth in Exhibit C to the Master Services
Agreement, that any changes that the Client Local Affiliate makes from time to
time that result in the addition or removal of specific Service functions
(including, without limitation, material changes required by Applicable Law or
by a regulatory body) may require changes to the charges payable by Client Local
Affiliate.   3.   Postage. Notwithstanding anything herein to the contrary,
postage shall be billed to Client Local Affiliate on a pass-through basis.   4.
  Customization. Any customization work shall be provided pursuant to a rate
schedule to be agreed upon by the parties no later than the Closing Date.

Broadridge Financial Solutions (Canada) Inc.

16



--------------------------------------------------------------------------------



 



CANADA
Attachment B-1
Base Fee and Tiered Fees
[****]
Broadridge Financial Solutions (Canada) Inc.

17



--------------------------------------------------------------------------------



 



CANADA
ATTACHMENT C
SERVICE LEVELS
I. INTRODUCTION
In order to maintain the specified Service Levels for the Services set forth in
Attachment C-1, the parties have agreed that certain defined Service Levels (the
“SLAs”) are to be established and measured as set forth below. SLAs related to
the Services shall be established by the parties no later than [****] after the
Schedule Effective Date. New Service Levels may be added during the
Schedule Term, and existing Service Levels may be modified or eliminated, by the
mutual agreement of the parties from time to time.
II. OPERATIONS
A. General
Commencing on the Live Date and subject to this Section II, Ridge Local
Affiliate’s provision of the Services shall be in accordance with the Service
Levels identified in Attachment C-1.
B. Reports; Performance Review; Corrective Action
     (a) Ridge Local Affiliate shall, wherever the parties agree to use
objective data, utilize continuous measurement and data capture and shall
prepare a reasonably detailed report with respect to the Service Levels) (each,
a “Service Level Report”). Service Level Reports shall be provided to Client
Local Affiliate on a monthly basis.
     (b) Ridge Local Affiliate and Client Local Affiliate shall meet at least
quarterly to review Ridge Local Affiliate’s performance with respect to the
Services during the immediately preceding quarterly period and the Service Level
Reports connected therewith, and, with respect to Ridge Local Affiliate’s
failure to achieve any Service Levels, the parties shall (1) jointly formulate a
formal action plan for corrective action, as applicable, and (2) agree upon the
appropriate consequences if such action plan does not prevent subsequent
instances of the same Service Level failures.
     (c) The specific criteria for each Service Level shall be detailed in the
applicable SLA set forth in Attachment C-1. Prior to Live Date, the parties
shall modify such Service Levels, create such additional Service Levels, or
modify the method used to measure performance (including, without limitation,
appropriate objective data, quality control process or other methods) as the
parties mutually agree in writing.
     (d) [****], the parties shall measure actual Ridge Local Affiliate
performance levels in the manner previously agreed to by the parties, and review
the method used to measure performance and such performance. The parties shall
discuss in good faith any appropriate modifications to the method used to
measure performance, the Service Levels or any remedial steps required to be
taken by Ridge Local Affiliate in light of such review and shall, at least once
annually during the Schedule Term, engage in such good faith discussions to
determine any appropriate modifications to the method used to measure
performance, the Service Levels or any remedial steps required to be taken by
Ridge Local Affiliate in light of such review.
C. Changes to the Service Levels
     (a) The parties acknowledge that the Service Levels shall be subject to
continuous improvement and that changing circumstances may necessitate
modifications to service, expectations and responsibilities. Accordingly, the
parties shall, at least once annually during the Schedule Term, engage in good
faith discussions to determine if (i) any modifications to the existing Service
Levels are necessary or advisable, (ii) any existing Service Levels should be
deleted and (iii) any new Service Levels should be added.
     (b) For all new Service Levels, the parties shall mutually agree upon the
Service Level targets and the methodology and tools used to measure performance.
The parties shall mutually agree on any Service Level target based on [****] of
measurements of the applicable Service Level utilizing the agreed upon
methodology and tools.
Broadridge Financial Solutions (Canada) Inc.

18



--------------------------------------------------------------------------------



 



CANADA
Any dispute regarding the establishment of such Service Level targets or the
methodology and tools used to measure performance shall be resolved by the
Executive Governance Committee. In addition, the Executive Governance Committee
shall review Service Level targets and performance and shall give weight to
Client Local Affiliate’s recommendations for continuous improvement of Service
Level targets, based on, among other things, advances in technology.
D Service Level Credits
The amount of Service Level Credits credited to Client Local Affiliate with
respect to all Category 1 service level failures occurring in a single month
shall not exceed, in total, [****] of the monthly charges payable in connection
with the Schedule for that month (the “Service Level Credit Pool – Category 1”).
The amount of Service Level Credits credited to Client Local Affiliate with
respect to all other service level failures occurring in a single month shall
not exceed, in total, [****] of the monthly charges payable in connection with
the Schedule for that month (the “Service Level Credit Pool – All Other
Categories”, and together with the Services Level Credit Pool – Category 1, the
“Service Level Credit Pools”). The Service Level Credit Pools shall be allocated
to various Service Levels as set forth in Attachment C-1. The parties shall, at
least once annually during the Schedule Term, engage in good faith discussions
to determine if any modification to the allocation of the Service Level Credit
Pools set forth in Attachment C-1 are necessary or advisable.
E. Root-Cause Analysis
In the event Ridge Local Affiliate has a Service Level failure that is not
insignificant, Ridge Local Affiliate shall perform a root-cause analysis as
described in Section 1.C of the Master Services Agreement.
F. Excuse
Ridge Local Affiliate shall be excused from performing any Service or obligation
hereunder, including, without limitation, the attainment of any Service Level,
if and to the extent Ridge Local Affiliate’s failure to perform such Service or
obligation is caused by Client Local Affiliate’s or its agents’ act or omission,
including, without limitation, (a) Client Local Affiliate providing incomplete
or inaccurate data, specifications or requirements; and (b) failures, errors or
defects in facilities, equipment, materials or other resources provided by
Client Local Affiliate, including, without limitation, telecommunications,
hardware, infrastructure and network connectivity.
Broadridge Financial Solutions (Canada) Inc.

19



--------------------------------------------------------------------------------



 



CANADA
Attachment C-1
SLAs
The parties shall include a Service Level for development work no later than
[****] after the Schedule Effective Date.
Broadridge Financial Solutions (Canada) Inc.

20



--------------------------------------------------------------------------------



 



CANADA
ATTACHMENT D
No Warranty and Limitation on Liability Provisions
Required by Users of Third Party Data
No Warranties
EXCEPT IN CONNECTION WITH CONTRACTS OF THIRD PARTY DATA SUPPLIERS WITHOUT
CONTRACTUAL RESTRICTIONS SIMILAR TO THOSE BELOW, NO THIRD PARTY DATA SUPPLIERS
MAKE ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY, FITNESS OR ANY
OTHER MATTER.
Limitation on Liability
(a) No third party data supplier shall have any liability to Client Local
Affiliate, or any other third party, for errors, omissions or malfunctions in
the services provided by such third party data supplier, other than the
obligation to endeavor, upon receipt of notice from Client Local Affiliate, to
correct a malfunction, error, or omission in any such services.
(b) Client Local Affiliate acknowledges that the services provided by any third
party data supplier are intended for use as an aid to institutional investors,
registered brokers or professionals of similar sophistication in making informed
judgments concerning securities.
Client Local Affiliate accepts responsibility for, and acknowledges it exercises
its own independent judgment in, its selection of any of the services provided
by any third party data supplier, its selection of the use or intended use of
such, and any results obtained. Nothing contained herein shall be deemed to be a
waiver of any rights existing under applicable law for the protection of
investors.
(c) Client Local Affiliate shall indemnify Ridge Local Affiliate’s third party
data suppliers (including, without limitation, FT Interactive) against and hold
such third party data suppliers harmless from any and all losses, damages,
liability, costs, including, without limitation, attorney’s fees, resulting
directly or indirectly from any claim or demand against such third party data
suppliers by a third party arising out of or related to the accuracy or
completeness of any services received by Client Local Affiliate, or any data,
information, service, report, analysis or publication derived therefrom. No
third party data supplier shall be liable for any claim or demand against Client
Local Affiliate by a third party.
(d) As between a third party data supplier and Client Local Affiliate, neither
party shall be liable for (i) any special, indirect or consequential damages
(even if advised of the possibility of such), (ii) any delay by reason of
circumstances beyond its control, including, without limitation, acts of civil
or military authority, national emergencies, labor difficulties, fire,
mechanical breakdown, flood or catastrophe, acts of God, insurrection, war,
riots, or failure beyond its control of transportation or power supply, or
(iii) any claim that arose more than one (1) year prior to the institution of
suit therefor.
Broadridge Financial Solutions (Canada) Inc.

21



--------------------------------------------------------------------------------



 



CANADA
ATTACHMENT E
DISASTER RECOVERY; BUSINESS CONTINUITY
To be agreed upon by the parties within [****] after the Schedule Effective
Date.
Broadridge Financial Solutions (Canada) Inc.

22



--------------------------------------------------------------------------------



 



CANADA
ATTACHMENT F
REPORTS
To be agreed upon by the parties within [****] after the Schedule Effective
Date.
Broadridge Financial Solutions (Canada) Inc.

23



--------------------------------------------------------------------------------



 



CANADA
ATTACHMENT G
RECORD RETENTION POLICY
To be agreed upon by the parties within [****] after the Schedule Effective
Date.
Broadridge Financial Solutions (Canada) Inc.

24